Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
The Amendments filed on Oct. 28, 2021 has been received and entered.
Currently, Claims 1, 4-7, 9-11, 14-17 are pending. Claims 1, 4-6, and 14-17 are examined on the merits. Claims 7 and 9-11 are withdrawn.
Applicant’s arguments, filed Oct. 28, 2021, with respect to the rejection(s) of claim(s) 11, 4-6 and 14-17 under 35 U.S.C. 103(a)  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the following.

Response to Amendment
Claim Rejections - 35 USC §103
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 6, and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bai (from IDS, CN 1151314 A) in view of Liu et al. (1999, Planta Medica, 65: 712-714) and Mukhopadhyay et al. (2006, J Sci. Food Agric., 86: 156-162).
Bai teaches a method of treating insulin dependent or independent diabetes and other types of diabetes with Cimicifuga rhizome as a medicine, where the medicine is mixed, dried, crushed, powdered, decocted and thus is an extract (Abstract).  Diabetes would include diabetes II.  Decocting a material would be concentrating a material.  Medicine can be used orally; thus, Claim 14 is met.  
However, Bai does not teach Cimicifuga racemosa as the Cimicifuga Sp in the methods taught by Bai.
Liu et al. teaches Isoferulic acid extracted from the rhizome of Cimicifuga dahurica Maxim. (Ranunculaceae) has been determined to have in vivo antihyperglycemic activity.
Mukhopadhyay et al. teaches an extract of Cimicifuga racemosa contains the compound isoferulic acid (Abstract).
It would have been obvious to prepare a therapeutic extract and administer it to treat diabetes- including in the form of an isolated/purified compound such as isoferulic acid via the instantly claimed steps based upon the overall teachings provided by the references as discussed above and routine optimization which is well within the purview of the skilled artisan.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute the species of Cimifuga taught by Bai with C. racemosa as taught by Liu et al or Mukhopadhyay et al because an extract from that 
	Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.


Claims 1, 4-6 and 14-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bai (from IDS, CN 1151314 A), Liu et al. (1999, Planta Medica, 65: 712-714) and Mukhopadhyay et al. (2006, J Sci. Food Agric., 86: 156-162) further in view of PVP (2021, https://en.wikipedia.org/wiki/Polyvinylpyrrolidone).
The teachings of Bai, Liu et al. and Mukhopadhyay et al. are set forth above and applied as before.
The combination of Bai, Liu et al. and Mukhopadhyay et al. do not specifically teach a solution mediator, PVP.
PVP teaches PVP is used in pharmaceutical compounds to be used orally for solubilizing polar substances (entire article).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use solution mediator such as PVP because these are 

Response to Arguments
	Applicant argues that there is no reason to use the ingredient to treat diabetes.  In response to Applicant’s argument, Bai teaches a method of treating insulin dependent or independent diabetes and other types of diabetes with Cimicifuga rhizome as a medicine, where the medicine is mixed, dried, crushed, powdered, decocted and thus is an extract (Abstract).  Liu et al. teaches Isoferulic acid extracted from the rhizome of Cimicifuga dahurica Maxim. (Ranunculaceae) has been determined to have in vivo antihyperglycemic activity. Mukhopadhyay et al. teaches an extract of Cimicifuga racemose contains the compound isoferulic acid (Abstract).  It would have been obvious for one ordinary skill in the art to substitute a species of Cimifuga that would have the active ingredients for treating hyperglycemic activity as seen in diabetes patients.

	Applicant argues that PVP is not combinable.
In response to Applicant’s argument, PVP teaches PVP is used in pharmaceutical compounds to be used orally for solubilizing polar substances (entire article).  PVP is a pharmaceutically acceptable ingredient that can be used in oral compositions as a vehicle of administration.

In response to Applicant’s argument, the method of use for diabetes would include both Diabetes type 1 and 2 because the regulation is blood glucose, which can be achieved in Diabetes type 1 and 2, but especially in Diabetes type 2 which is usually controlled by controlling blood sugar level.  

Conclusion
	No claim is allowed.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERYNE CHEN whose telephone number is (571)272-9947.  The examiner can normally be reached on Monday-Friday 9-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

Catheryne Chen                                              Examiner Art Unit 1655

/TERRY A MCKELVEY/Supervisory Patent Examiner, Art Unit 1655